Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 13, 2018

                                        No. 04-18-00388-CV

                     HARLANDALE INDEPENDENT SCHOOL DISTRICT,
                                     Appellant

                                                  v.

                                 JASMINE ENGINEERING, INC.,
                                          Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI02459
                            Honorable Karen H. Pozza, Judge Presiding


                                           ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice (not participating)
                  Irene Rios, Justice

           Appellant’s motion for rehearing and motion for en banc reconsideration are DENIED.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court